DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 7-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum).
Abdallah, in [0010]-[0011], and [0048]-[0049], discloses the formation of a photoresist layer over a device stack (semiconductor that has multilayer stack), and in [0054]-[0055], discloses the formation of the photoresist layer on the gradient Si-BARC that is also a hardmask.  Abdallah, in [0053] –[0058], discloses that the photoresist is photolithographically patterned (exposed, developed) (the claimed at least one feature formation) and the pattern is transferred to the underlying graded hardmask and eventually to the underlying layers of the stack .  Abdallah, in [0013], [0018], [0023], and lines 1-2 of [0055], discloses that the Si-BARC comprises silicon, oxygen and carbon is a SiOC-containing layer (carbon containing graded hardmask) (claims 1, and 3).  Abdallah, in [0055], discloses that the graded hardmask layer can be about 20nm (claim 7).  Abdallah, in [0052], and [0053]-[0056], discloses that the photoresist is a EUV photoresist i.e., the photolithographic process can be an EUV lithography process (patterning process) and the use of a CF4 gas-containing etch chemistry to enable the use of the patterned resist mask as the etch mask to transfer the pattern to the underlying layers (claim 11). 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose the resist residue removal as recited in claims 8-9.  
Buxbaum discloses the formation of a photoresist pattern that is used as a mask to transfer the pattern to the underlying hard masking layer ([0002]).  Buxbaum, in [0040], discloses that the underlying surface exposed through the patterned photoresist and the photoresist pattern surface is treated with an oxygen comprising plasma, and in [0010], discloses that the oxygen plasma removes the residual photoresist (resist residue) on the exposed surface of the underlying layer (ARC, hardmask).   
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using an oxygen plasma treating process as taught by Buxbaum, because Abdallah, in [0055], teaches the treatment of the underlying layers after patterning the resist with oxygen plasma and Buxbaum teaches in [0013], that treatment of the surface (resist pattern and exposed underlying surfaces) with an oxygen plasma removes standing waves, and avoid T-top formation in the photoresist, and form a photoresist pattern with an improved resolution ([0051]).  Although Abdallah and Buxbaum do not teach that the modifying of the surface results in an increase in etch rate of the graded hardmask, Abdallah in view of Buxbaum teaches the treatment of the same claimed layer stack (graded hardmask/resist pattern surface) with the same claimed oxygen containing plasma modifying process, and will inherently and necessarily increase the etch rate of the exposed surface of the graded hardmask layer.  

Claims 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum) as applied to claims 1,3, 7-11 above, and further in view of  U. S. Patent No. 7,335,980 (hereinafter referred to as Nguyen).
Abdallah in view of Buxbaum is discussed in paragraph no. 3, above.
The difference between the claims and Abdallah in view of Buxbaum is that Abdallah in view of Buxbaum does not disclose that the carbon content in the graded hardmask decreases from top to bottom and is present in the claimed % as recited in claims 4-6.
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of the carbon content in the hardmask decrease at the lower region (adjacent to the underlying device stack) to about no carbon in the bottom-most part of the hardmask layer (0%), and the content in the topmost portion of the hardmask layer can be at least 10 at.%.
It would be obvious to a skilled artisan to modify Abdallah in view of Buxbaum by providing a carbon-gradation in the hardmask layer as taught by Nguyen because Nguyen, in col 2, lines 35-50, discloses that using a hardmask with graded composition of carbon such that the bottommost portion has lesser carbon than the top portion enables the bottom portion of the hardmask layer to serve as a moisture barrier, and in col 6, lines 54-57, discloses that the upper portion of the hardmask layer serves as an etch stop layer.
Claims 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum) as applied to claims 1,3, 7-11 above, and further in view of  U. S. Patent Application Publication No. 2012/0028472 (hereinafter referred to as Radwan).
Abdallah in view of Buxbaum is discussed in paragraph no. 3, above.
Abdallah, in [0049], discloses that the substrate over which the graded hardmask-BARC  is formed is a multilayer stacked substrate that includes oxide layer, nitride layer, and other multilayers, wherein the nitride layer can be silicon nitride, and the oxide layer can be silicon dioxide layer (claims 12-14).  
The difference between Abdallah in view of Buxbaum and the claims is that Abdallah in view of Buxbaum does not disclose that the OPL is disposed on the oxide layer and the graded hardmask on the OPL layer.
Radwan, in [0018], discloses that an optical planarization material layer is coated on the underlying layers prior to the silicon-containing antireflection layer i.e., the silicon containing ARC is coated on the OPL layer.
Therefore, it would be obvious to a skilled artisan to modify Abdallah in view of Buxbaum by applying a planarization layer prior to coating the Si-ARC layer as taught by Radwan, because Radwan, in [0018], discloses that the planarization of the overall surface topography of the underlying layers is desirable prior to performing lithography processes, and that such planarization also provides etch resistivity for patterning any underlying layers.
Claims 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum) and U. S. Patent No. 7,335,980 (hereinafter referred to as Nguyen).
Abdallah, in [0010]-[0011], and [0048]-[0049], discloses the formation of a photoresist layer over a device stack (semiconductor device that has a multilayer stack), and in [0054]-[0055], discloses the formation of the photoresist layer on the gradient Si-BARC that is also a hardmask.  Abdallah, in [0053] –[0058], discloses that the photoresist is photolithographically patterned (exposed, developed) (the claimed at least one feature formation) and the resist pattern is transferred to the underlying graded hardmask using the resist pattern as the mask, and eventually to the underlying layers of the stack (claims 15, 19).  Abdallah, in [0013], [0018], [0023], and lines 1-2 of [0055], discloses that the Si-BARC comprises silicon, oxygen and carbon is a SiOC-containing layer (claims 16, 20).  Abdallah, in [0052], and [0053]-[0056], discloses that the photoresist is a EUV photoresist i.e., the photolithographic process can be an EUV lithography process (patterning process) and the use of a CF4 gas-containing etch chemistry to enable the use of the patterned resist mask as the etch mask to transfer the pattern to the underlying layers (claim 18). 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose that the gradation in the carbon content in the graded hardmask decreases from top to bottom of the hardmask layer.  Abdallah does not disclose that the carbon content in the hardmask layer is present in the claimed %  as recited in claim 17.  Abdallah does not disclose the resist residue removal as recited.  
Buxbaum discloses the formation of a photoresist pattern that is used as a mask to transfer the pattern to the underlying hard masking layer ([0002]).  Buxbaum, in [0040], discloses that the underlying surface exposed through the patterned photoresist and the photoresist pattern surface is treated with an oxygen comprising plasma, and in [0010], discloses that the oxygen plasma removes the residual photoresist (resist residue) on the exposed surface of the underlying layer (ARC, hardmask).   
The difference between the claims and Abdallah in view of Buxbaum is that Abdallah in view of Buxbaum does not disclose that the carbon content in the hardmask layer is present in the claimed gradation range.
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of the carbon content in the hardmask decrease at the lower region (adjacent to the underlying device stack) to about no carbon in the bottom-most part of the hardmask layer (0%), and the content in the topmost portion of the hardmask layer can be at least 10 at.%.
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using an oxygen plasma treating process as taught by Buxbaum, because Abdallah, in [0055], teaches the treatment of the underlying layers after patterning the resist with oxygen plasma and Buxbaum teaches in [0013], that treatment of the surface (resist pattern surface and exposed underlying surfaces) with an oxygen plasma removes standing waves, and avoid T-top formation in the photoresist, and form a photoresist pattern with an improved resolution ([0051]).  Although Abdallah and Buxbaum do not teach modifying the surface region to increase an etch rate of the graded hardmask, Abdallah in view of Buxbaum teaches the treatment of the same claimed surface of the layer stack (hardmask layer and photoresist pattern atop the hardmask layer) with the same claimed modifying process viz., oxygen containing plasma treatment process, and will inherently and necessarily increase the etch rate of the exposed surface of the graded hardmask layer.  It would be obvious to a skilled artisan to modify Abdallah in view of Buxbaum by applying a hardmask layer that has a gradation in the carbon content as taught by Nguyen because Nguyen, in col 2, lines 35-50, discloses that using a hardmask with graded composition of carbon such that the bottommost portion has lesser carbon than the top portion enables the bottom portion of the hardmask layer to serve as a moisture barrier, and in col 6, lines 54-57, discloses that the upper portion of the hardmask layer serves as an etch stop layer.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed July 21, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The rejections made in the previous office action have been maintained.    With respect to applicant’s argument that Abdallah/Buxbaum does not teach a graded hardmask on a device stack, or a graded hardmask that comprises a carbon containing material, and that Abdallah expressly states that the graded hard mask is inorganic,  Abdallah, in the abstract, and in [0013], and [0019], teaches a graded antireflective coating that comprises a composition of -RSiOx- wherein R is an unsubstituted or substituted alkyl or acyl or acyloxy group i.e., the composition of Abdallah inherently includes carbon. Abdallah, in [0049], discloses that the substrate upon which the antireflecting coatings are formed, includes silicon substrate coated with metal layers, semiconducting compound mixtures, spin-on layers etc., and is the same as the claimed device stack (Abdallah’s substrate).  Furthermore, the instant claims, viz., claims 5-7, recites compositional content of 0% of carbon and does not suggest a carbon-containing material in the bottom-half of the graded hardmask.  With respect to applicant’s reference that the hardmask is inorganic, Abdallah teaches in lines 1-2 of [0055], that the Si-BARC can acts as a hard mask, and the Si-BARC disclosed by Abdallah , in [0017]-[0019], discloses a spin-on siloxane polymer formed on a substrate (device stack) that includes carbon in its components and is the same claimed graded hardmask that comprises a carbon-containing material.  With respect to applicant’s argument that Abdallah and Buxbaum do not teach that the modifying the surface results in an increase in etch rate of the graded hardmask, Buxbaum teaches in [0010], that the patterned photoresist-coated antireflective layer is subjected to a modifying process that removes the residues remaining on the exposed underlying ARC layer and thus modifies its surface (the exposed surface of underlying ARC exposed through the photoresist pattern) and will only improve etching because the subsequent etch process disclosed in [0048] of Buxbaum, does not have to etch the photoresist residues as well as the exposed ARC surface during transfer to the further underlying layers, but merely etch the exposed ARC layer portion using the overlying photoresist pattern as the etch mask and thus improves the etch rate of the graded mask.  With respect to applicant’s reference to Buxbaum that the underlying layers are “essentially unaffected” by the modifying process of Buxbaum, the layers of the Buxbaum that are unaffected are the glass or quartz substrate and not the ARC layer that is underlying the photoresist pattern and having exposed surface of the ARC being subjected to the oxygen plasma treatment ([0039], and [0041]).  Furthermore, claims 1 recites modifying at least one surface region and does not refer to what surface region of what layer/compositional layer is being modified.  With respect to applicant’s argument that Abdallah does not disclose the claimed modifying process that increases the etch rate of the graded hardmask, or the resist residue removing by the oxygen plasma process or the OPL on the underlying layer and the hardmask formed on the OPL, Abdallah teaches a treatment process on the surface, however, Buxbaum is relied upon to disclose the treatment process that treats the surface of the photoresist pattern formed on the underlying hardmask layer, wherein the treatment process is the same claimed modifying process that subjects the exposed surface of the hardmask and the resist pattern to an oxygen plasma treatment and is the same claimed modifying process on the same claimed surface and will inherently increase the etch rate of the hardmask layer.  Also, Radwan is relied upon to disclose the formation of an OPL layer on the underlying stack prior to forming the SiARC (hardmask) layer.  With respect to applicant’s argument that Abdallah/Buxbaum/Nguyen does not disclose a graded hardmask that comprises carbon-containing material, Abdallah in view of Buxbaum is addressed in the preceding sentences, and Nguyen, in col 6, lines 25-35, and lines 54-62, and col 10, lines 49-52, discloses a hardmask that underlies that photoresist pattern, wherein the hardmask is a graded hardmask, and is a carbon-containing material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 27, 2022.